BLD-315                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1871
                                      ___________

                              YAKOV G. DRABOVSKIY,

                                                          Appellant

                                            v.

           UNITED STATES DEPARTMENT OF HOMELAND SECURITY
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 3:14-cv-00451)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 17, 2014
            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                              (Opinion filed: July 29, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       In the United States District Court for the Western District of Louisiana, Yakov G.

Drabovskiy was convicted, after a jury trial, of twenty counts of violating 8 U.S.C.

§ 1253(a)(1)(B) for failing to depart after having been ordered removed. United States v.
Drabovskiy, W.D. La. Crim. No. 2:09-cr-00146. He is currently serving his sentence at

FCI – Allenwood.

       In the United State District Court for the Middle District of Pennsylvania,

Drabovskiy filed an action titled “civil action for deprivation of liberty due to indefinite

detention.” In the filing, he claimed his “actual innocence” and made allegations relating

to events that occurred before his conviction. However, Drabovskiy primarily protested

“indefinite detention,” asserting that his detention relating to his order of removal should

be over already (he stated more specifically that he should have been released before his

conviction). He claimed that he was entitled to release under a statute and regulations

relating to immigration detention. He also complained of a detainer lodged by the

Department of Homeland Security.

       A Magistrate Judge reviewed Drabovskiy’s filing and recommended that it be

dismissed. The Magistrate Judge characterized it as an unauthorized second or

successive habeas petition, inappropriately styled as a petition under 28 U.S.C. § 2241

instead of a motion under 28 U.S.C. § 2255. The Magistrate Judge, explaining that an

immigration detainer did not equate to immigration custody, further noted that

Drabovskiy’s challenge to immigration custody was moot as to past custody and

premature as to future custody. Drabovskiy filed objections, contending that he was not

seeking habeas corpus relief for his criminal conviction (as he had in the past). He

explained that he challenged continued immigration detention begun before he was

convicted.
                                              2
       The District Court exercised de novo review and adopted the Magistrate Judge’s

recommendation in part. The District Court concluded that the claims were not

actionable because Drabovskiy was not in immigration custody and claims relating to his

past immigration custody were moot. Drabovskiy appeals. He has filed a motion to

expedite this matter and issue a briefing schedule, but he also asks us to decide this

matter on the petition he filed in the District Court and the District Court record.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s legal conclusions is plenary, and our consideration of its factual findings is under

a clearly erroneous standard of review. See Cradle v. United States ex rel. Miner, 290
F.3d 536, 538 (3d Cir. 2002) (per curiam). Because no substantial issue is raised on

appeal, we will summarily affirm the District Court’s decision. See 3d Cir. L.A.R. 27.4;

3d Cir. I.O.P. 10.6.

       Simply put, Drabovskiy is not entitled to relief from continued immigration

custody because is not in immigration custody. He is serving a sentence for his criminal

conviction. As the District Court explained, the claims relating to past immigration

custody are moot; that custody ended when he was remanded to the custody of the

Attorney General. See Drabovskiy v. Young, No. 2:09-CV-397, 2009 WL 3925315, at

*1 (W.D. La. Nov. 18, 2009). Any claims for immigration detention after the completion

of his sentence are premature. Although he complains of an immigration detainer, a

detainer is not equal to custody. See Garcia-Echaverria v. United States, 376 F.3d 507,

510-11 (6th Cir. 2004); Zolicoffer v. U.S. Dep’t of Justice, 315 F.3d 538, 540-41 (5th
                                              3
Cir. 2003) (collecting cases). For these reasons, the District Court properly dismissed

Drabovskiy’s complaint, and we will affirm. Drabovskiy’s motion to expedite this appeal

and issue a briefing schedule is denied.1




1
  We grant his requests to consider the petition he filed in the District Court and to decide
this matter on the District Court record.
                                              4